DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumura et al. (US Patent 6,189,960).
In regards to claim(s) 1-5 and 7-8, Mumura et al. discloses the claimed limitations including an airbag (30) of a sunroof (14) for a vehicle, the airbag comprising:
a roof panel (10) for a vehicle in which the sunroof is installed;
an airbag module (26,28,30,32) positioned at a lower portion of the roof panel and securely coupled to the roof panel; and
a head lining (18,24) positioned while being spaced downward from the roof panel, and fixed to a lower portion of the airbag module (Reference is made to Figures 1-5);
wherein the airbag module comprises:
an airbag plate (vertical and side sections of 26) coupled to a first side of the roof panel such that a gap is defined between the airbag plate (vertical and side sections of 26) and the roof panel (10) (Reference is made to Figures 3 and 4); and
an airbag cushion (30) positioned in the gap between the airbag plate and the roof panel, the airbag cushion being configured to be deployed toward a second side of 
wherein the airbag module further comprises:
an inflator (28) positioned at a side, which is opposite to a deployment direction of the airbag cushion, in the gap between the airbag plate and the sunroof, the inflator being configured to inject gas (via 32) into the airbag cushion to deploy the airbag cushion.
wherein the airbag module further comprises:
a bracket (29) extending upward from the airbag plate and coupled to both the roof panel (10) and the airbag plate (26).
wherein the airbag module further comprises:
a mounting portion (horizontal, lower portion of 26) mounted on a lower side of the airbag plate, wherein the head lining comprises:
a coupling portion (24) connected to an upper surface of the head lining and coupled to the mounting portion at a position corresponding to the mounting portion (Reference is made to Figures 2-3 and Column 4, line 40 - Column 5, line 15);
wherein an end (at 34) of the head lining (18) is bent upward and covers an outer surface of the airbag module (Reference is made to Figure 3);
wherein the head lining (18) is configured to be deformed such that an end thereof (34) moves downward due to deployment pressure generated when the airbag cushion is deployed, and the airbag cushion is configured to be deployed into a space between the end of the head lining and the roof panel (Reference is made to Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US Patent 6,189,960).
In regards to claims 6, Mumura et al. discloses the claimed limitations excluding the coupling portion being formed in a deformable form of a clip.
Examiner is taking OFFICIAL NOTICE that clips are old and well known in the vehicle art for securely (and often in a hidden manner) attaching vehicle components.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling and mounting portion’s connection of Mumura et al. in view of the old and well known teachings in the art to include deformable clip(s) so as to securely retain the ceiling interior member to the sunroof case of Mumura et al. thereby ensuring a secure (potentially hidden (for aesthetic purposes)) connection, reducing vibration and noise (Examiner notes that the region is proximal the sunroof opening which would have wind ingress).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616